                Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 THE STATE OF NEW MEXICO ex rel.                       )
 HECTOR BALDERAS, ATTORNEY                             )
 GENERAL,                                              )
                                                       )
            Plaintiff,                                 )
                                                       )
 v.                                                    )   Civil Action No. 1:20-cv-01355
                                                       )
                                                       )
 STERIGENICS U.S., LLC, SOTERA HEALTH                  )
 HOLDINGS, LLC, SOTERA HEALTH LLC,                     )
 and SOTERA HEALTH COMPANY,                            )
                                                       )
            Defendants.                                )
                                                       )
                                                       )
                                                       )

                                     NOTICE OF REMOVAL

           Defendant Sterigenics U.S., LLC (“Sterigenics U.S.”), by and through its undersigned

counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,

showing the Court as follows:

      I.        PROCEDURE AND TIMELINESS OF REMOVAL

           1.      This action is properly removed to this Court pursuant to the federal removal

statute, 28 U.S.C. § 1441, because: (i) the action is pending in the Third Judicial District Court in

Doña Ana County, which is within the District of New Mexico, and therefore venue is proper

under § 1441(a); (ii) the Court has original federal question jurisdiction over the Action under 28

U.S.C. §§ 1331 and 1367; and (iii) the procedural requirements for removal set forth in 28 U.S.C.

§ 1446 are satisfied.

           2.      Defendants Sotera Health Holdings, LLC, Sotera Health LLC, and Sotera Health

Company have consented to the removal of this action. Exhibit A.
                 Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 2 of 15




         3.        On December 22, 2020, Plaintiff the State of New Mexico ex rel. Hector Balderas,

Attorney General of the State of New Mexico, filed a Complaint against Sterigenics U.S., Sotera

Health Holdings, LLC, Sotera Health LLC, and Sotera Health Company in the Third Judicial

District Court in Doña Ana County, New Mexico, Case No. D-307-CV-2020-02629. With the

Complaint, Plaintiff also filed Plaintiff’s counsel’s verification of the Complaint, and an unsigned

Emergency Motion in Support of Request for Ex Parte Temporary Restraining Order and

Preliminary Injunction (the “Motion”). Also appearing on the docket is an Order Requiring

Scheduling Reports, a Discovery Plan, Expert Witness Disclosure, and Limiting Stipulations to

Enlarge Time for Responsive Pleadings. Although no Defendant has yet been served with process,

Sterigenics U.S. received a copy of the Complaint, verification and the unsigned Motion from

Plaintiff’s counsel on December 23, 2020, and waived service of process on December 28, 2020.

All documents received by Sterigenics U.S. and on the docket in this case have been attached to

the instant Notice of Removal as Exhibits B–G. See 28 U.S.C. § 1446(a).

         4.        This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

fewer than 30 days after Sterigenics U.S.’s receipt of the Complaint from Plaintiff’s counsel.

         5.        Sterigenics U.S. will file written notice of the filing of this Notice of Removal with

the Clerk of Third Judicial District Court in Doña Ana County, New Mexico concurrently with

filing this Notice of Removal and will serve same on Plaintiff pursuant to 28 U.S.C. § 1446(d).

   II.         GROUNDS FOR REMOVAL

              A. Sterigenics U.S.’s Sterilization Facility in Santa Teresa, New Mexico.

         6.        Sterigenics U.S. is a leading provider of medical product sterilizations in the United

States. Since 1989, Sterigenics U.S. has operated a medical products sterilization facility in Santa

Teresa, Doña Ana County, New Mexico, (the “Facility”) that is registered with and regulated by




                                                     2
             Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 3 of 15




the U.S. Food and Drug Administration (the “FDA”). The Facility performs essential ethylene

oxide sterilizations of medical products according to processes validated by the FDA in order for

them to be used by healthcare providers in critical patient medical procedures. The Facility

sterilizes approximately 2.5 million medical products each day. Such products include custom

surgical kits, surgical drapes and gowns, cardiovascular tubing sets, internal powered surgical

staplers, ophthalmic devices, Band-Aids, prefilled syringes, catheters, tubing for ear, nose, and

throat, surgical diagnostic equipment, and tracheostomy-coiled-endotracheal tubes.

        7.      The need for medical product sterilizations using ethylene oxide is a matter of

significant federal importance. The FDA recognizes that “medical devices that are sterilized to

remove potentially harmful germs and other microorganisms prior to use are critical to our health

care system and a shortage—especially of life-saving, life-sustaining, or other critical devices—

can be a detriment to public health.” Statement on concerns with medical device availability due

to certain sterilization facility closures, FDA Statement (Oct. 25, 2019), available at

https://www.fda.gov/news-events/press-announcements/statement-concerns-medical-device-

availability-due-certain-sterilization-facility-closures. The FDA further recognizes that “ethylene

oxide is the most common method of sterilization of medical devices in the U.S. and is a well-

established and scientifically-proven method of preventing harmful microorganisms from

reproducing and causing infections. More than 20 billion devices sold in the U.S. every year are

sterilized with ethylene oxide, accounting for approximately 50 percent of devices that require

sterilization.” Id.

        8.      According to the FDA, “without adequate availability of ethylene oxide

sterilization, we anticipate a national shortage of these devices and other critical devices including

feeding tube devices used in neonatal intensive care units, drug-eluting cardiac stents, catheters,




                                                  3
               Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 4 of 15




shunts and other implantable devices. It’s important to note at this time there are no readily

available processes or facilities that can serve as viable alternatives to those that use ethylene oxide

to sterilize these devices. In short: this method is critical to our health care system and to the

continued availability of safe, effective and high-quality medical devices.” Id.

        9.       The FDA recognizes that “the number of ethylene oxide sterilization facilities in

the U.S. is limited” and has stated it is “very concerned that additional facility closures could

severely impact the supply of sterile medical devices to health care delivery organizations that

depend on those devices to take care of patients. The impact resulting from closure of these and

perhaps more facilities will be difficult to reverse, and ultimately could result in years of spot or

nationwide shortages of critical medical devices, which could compromise patient care.” Id.

        10.       Moreover, during the current COVID-19 pandemic, the U.S. Department of Health

and Human Services has designated such sterilization services for medical products as “scarce or

threatened materials” that are “needed to respond to the spread of COVID-19 and which are, or

are likely to be, in short supply . . . .” pursuant to a Notice issued under the President’s Executive

Order 13970 and section 102 of the Defense Production Act of 1950, 50 U.S.C. § 4512. 85 Fed.

Reg. 17592; 85 Fed. Reg. 83975.

             B. The Federal Clean Air Act and U.S. Environmental Protection Agency
                Regulations Govern and Authorize Sterigenics U.S.’s Essential Use and
                Emissions of Ethylene Oxide Emissions at the Facility.

        11.      The federal Clean Air Act, an EPA-administrated federal law, regulates the

emission of hazardous air pollutants (“HAPs”), including ethylene oxide, in the United States. See

42 U.S.C. § 7412.




                                                   4
               Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 5 of 15




       12.      The air emissions from commercial ethylene oxide sterilization facilities in the

United States—including Sterigenics U.S.’s Facility—are governed by the Clean Air Act and

specific regulations of the U.S. Environmental Protection Agency (“EPA”).

       13.      Under the Clean Air Act, the EPA sets national HAP emissions standards providing

for the maximum achievable control technology for emissions of each HAP as determined by the

EPA, considering “the cost of achieving such emission reduction, and any non-air quality health

and environmental impacts and energy requirements . . . through application of measures,

processes, methods, systems or techniques . . . .” 42 U.S.C. § 7412(d)(2). Those federal emissions

standards are set forth in the EPA’s National Emissions Standards for Hazardous Air Pollutants,

40 C.F.R. §§ 61 and 63 (“NESHAP”).

       14.       NESHAP sets forth federal standards that “regulate specific categories of

stationary sources that emit (or have the potential to emit) one or more hazardous air pollutants

listed in section 112(b) of the [Clean Air] Act.” 40 C.F.R. § 63.1(a)(2).

       15.      One of those specific categories is “Ethylene Oxide Emissions Standards for

Sterilization Facilities,” 40 C.F.R. § 63, Subpart O (the “Federal EO Sterilization Facility

Standards”).

       16.      The Federal EO Sterilization Facility Standards provide strict nationwide federal

emissions standards governing the operation of medical product sterilization facilities using one

or more tons of ethylene oxide annually, which standards must be satisfied in order for such a

facility to operate. Id. §§ 63.360, 63.362. Those federal regulations include the limits governing

the volumes of ethylene oxide that these facilities are allowed to emit for their operations. 40

C.F.R. § 63.362. The regulations also provide the operators’ monitoring requirements for ethylene

oxide emissions, test methods and procedures, performance measures, work practices, and




                                                 5
              Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 6 of 15




reporting requirements. Id. §§ 63.364, 63.365, 63.366; see also id §§ 63.7, 63.8, 63.10, 63.11

(general NESHAP requirements applicable to ethylene oxide sterilization facilities).

        17.      The Federal EO Sterilization Facility Standards are based on the EPA’s

consideration and weight of the “nationwide impacts” the regulations present, including the

reduction in “nationwide emissions of EO” from commercial EO sterilization facilities; the

potential for the regulations to close sterilization facilities; the economic, financial and operational

impacts on commercial EO sterilization operators; and the increased sterilization costs on medical

device suppliers and other health-related manufacturers. 59 Fed. Reg. 10591 (Mar. 7, 1994).

          C. New Mexico’s Federally-Delegated Administration and Enforcement of
             NESHAP.

        18.      With certain exceptions, the Clean Air Act and NESHAP provide that the EPA can

delegate authority to implement and enforce the Federal EO Sterilization Facility Standards to a

state agency according to specific federal criteria and procedures set forth in NESHAP. 42 U.S.C.

§ 7412(l); 40 C.F.R. §§ 63.12(b), 63.368 (a) and (c), 63.90, 63.91. Delegation of such authority

must be approved by the EPA and is subject to withdrawal by the EPA if the state fails to

adequately implement or enforce the federal standards. Id. §§ 63.91, 63.96. Even if such

delegation occurs, the EPA retains the authority to implement and enforce the Federal EO

Sterilization Facility Standards. 42 U.S.C. § 7413; 40 C.F.R. § 63.368(a).

        19.      According to 40 C.F.R. § 63.99(32), the EPA has delegated the authority to

implement and enforce the Federal EO Sterilization Facility Standards “unchanged” to the New

Mexico Department of Environmental Department (“NMED”), which delegation is “subject to all

of the conditions and limitations set forth in Federal law and regulations.” 40 C.F.R. § 63.99(32).

The NMED has no independent state law standards for regulating ethylene oxide emissions from

sterilization facilities.



                                                   6
             Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 7 of 15




         D. Sterigenics U.S.’s NESHAP Permit Issued by the NMED.

       20.    Sterigenics U.S. operates the Facility under an Air Quality Permit issued by the

NMED in accordance with the federal requirements and standards discussed above.

       21.    That permit states that:

              a. The NMED “is the Administrator for 40 CFR Parts 60, 61, and 63 pursuant to

                  the delegation and exceptions of Section 10 of 20.2.77 NMAC (NSPS), 20.2.78

                  NMAC (NESHAP) and 20.2.82 NMAC (MACT)”1;

              b. The Facility is “authorized for continuous operation”;

              c. the Facility’s allowable emissions are governed by 40 CFR 63, Subparts A and

                  O;

              d. The Facility “is subject to 40 CFR, Subparts A and O and shall comply with all

                  applicable requirements of the regulation”;

              e. Sterigenics U.S. “shall comply with all applicable monitoring requirements of

                  40 CFR 63, Subparts A and O”;

              f. Sterigenics U.S. shall comply with all applicable recordkeeping requirements

                  of 40 CFR 63, Subparts A and O”; and

              g. Sterigenics is required to comply with the reporting requirements of 40 CFR

                  63, Subparts A and O.


1
  The referenced delegations are the establishment of state authority to implement new source
performance standards, emissions standards for HAPs and emissions standards for HAPs for
source categories in accordance with the federal standards. 20.2.77.6 NMAC; 20.2.78.6 NMAC;
20.2.82.6 NMAC. The referenced exceptions concerned the definition of “administrator” for “the
purposes of delegation of authority which the administrator of the United States environmental
protection agency may, at the administrator’s discretion, delegate to the secretary of the New
Mexico environment department” and matters unrelated to the Federal EO Sterilization Facility
Standards, 20.2.77.10 NMAC; 20.2.78.10 NMAC; 20.2.82.10 NMAC.



                                               7
                Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 8 of 15




            E. Plaintiff’s Public Nuisance Claims.

          22.     Plaintiff’s chief claims in the first two counts of its Complaint are state law public

nuisance claims2 against Defendants based on Sterigenics U.S.’s use and emission of ethylene

oxide from the Facility. Those public nuisance claims include a public nuisance claim under New

Mexico’s public nuisance statute NMSA 1978 §§ 30-8-1, et seq.

          23.     In support of those claims, Plaintiff’s Complaint asserts, inter alia:3

                  a. “There is no safe amount of EtO in air or other environmental media.” Exhibit

                       B ¶63.

                  b. “Even at very low levels, inhalation of EtO-contaminated air significantly

                       increases the risk of developing cancer and other adverse health effects.” Id.

                       ¶9.

                  c.   “Defendants received a permit in 1989 and sought, and obtained, various

                       modifications to the original permit over time. These permits and permit

                       modifications contained monitoring and reporting conditions, emission and

                       environmental control parameters, and other terms that Defendants routinely

                       violated.” Id. ¶125.

                  d. “EtO emanating from the Santa Teresa Plant—whether from controlled or

                       uncontrolled venting, stacks fitted with scrubbers and other control

                       technologies, or uncontrolled sources such as facility doors and shipping bays,

                       or unaerated equipment in transit—drifted from the Airport Road facility into




2
 Plaintiff’s Complaint also asserts claims for Negligence, Strict Liability, and “Violations of New
Mexico Unfair Practices Act.” Exhibit B at pp. 33–37.
3
    Sterigenics U.S. denies Plaintiff’s allegations.


                                                       8
Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 9 of 15




    the immediately surrounding business park and the residential communities in

    Santa Teresa only two miles away, and beyond.” Id. ¶125.

 e. “As a result of practices alleged above, Defendants have released potentially

    dangerous quantities of EtO through controlled and uncontrolled means into the

    Santa Teresa and Dona Ana County regions, have violated permit conditions

    requiring all EtO emissions to pass through scrubbers and other environmental

    control technologies, and breached other material terms on a continuous basis,

    including emission monitoring and reporting obligations, and otherwise

    violated New Mexico common and statutory law.” Id. ¶149.

 f. “EtO emitted by Defendants from the Santa Teresa Plant has significantly

    deteriorated air quality in Santa Teresa and surrounding communities for

    decades, and has materially contributed to increased health risks suffered by

    residents of such communities.” Id. ¶17.

 g. “Defendants’ emissions of EtO from 1989 until the present have caused

    significant harm to New Mexico and its residents.” Id. ¶33.

 h. “Defendants’ conduct and the presence of EtO annoys, injures, and endangers

    the comfort, repose, health, and safety of others. Id. ¶163, 187.

 i. “Defendants’ conduct and the presence of EtO interferes with and obstructs the

    public’s free use and comfortable enjoyment of New Mexico natural

    resources.” Id. ¶¶164, 188.

 j. “Defendants’ conduct and the presence of EtO in New Mexico natural resources

    are injurious to human and environmental health.” Id. ¶¶165, 189.




                                  9
             Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 10 of 15




                 k. “An ordinary person would be reasonably annoyed or disturbed by the presence

                    of toxic EtO that endangers human health, and degrades air quality.” Id. ¶¶166,

                    190.

                 l. “Defendants emitted, discharged, or otherwise released toxic contaminants,

                    including EtO, from the Santa Teresa Plant from 1989 to the present, and

                    continue to do so, in a manner that created or participated in the creation of a

                    public nuisance that is harmful to human and environmental health and

                    obstructs the free use of New Mexico natural resources.” Id. ¶¶161, 185.

       24.       The relief sought in Plaintiff’s Complaint for the alleged public nuisances includes

the following:

                 a. Past and future healthcare costs New Mexico has allegedly suffered, “and other

                    damages to be proven at trial,” id. ¶200;

                 b. “Abatement of the allege public nuisance through “an order requiring

                    Defendants to fund a public health monitoring program designed to detect,

                    assess, and treat medical disorders associated with EtO exposure, under State

                    supervision,” id. ¶201;

                 c. Declaratory relief; id. at p. 39;

                 d. Punitive damages, id. ¶202; and

                 e. A temporary restraining order and a preliminary injunction enjoining certain

                    allege operational activities at the Facility, id. at ¶¶223–31.

       25.       In addition, NMSA § 30-8-1 provides that the commission of a public nuisance

under constitutes a misdemeanor crime. NMSA § 30-8-1.




                                                   10
               Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 11 of 15




          F. Plaintiff’s Public Nuisance Claims Present a Substantial Federal Question
             under 28 U.S.C. § 1331.

         26.     Federal-question jurisdiction exists where a plaintiff’s cause of action “arises under

the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. A state-law claim

arises under federal law if it implicates significant federal issues. See Grable & Sons Metal Prod.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). A state-law claim implicates a significant

federal issue and satisfies the “arising under” jurisdictional test if a federal issue is: “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258

(2013) (citing Grable, 545 U.S. at 314).

         27.     Here, Plaintiff’s claims that the Facility’s emissions of ethylene oxide constitute a

public nuisance raise a substantial federal question conferring subject matter jurisdiction on the

Court.

         28.     An essential element of a public nuisance claim under New Mexico law is the

plaintiff’s showing that the defendant’s act allegedly constituting the public nuisance was taken

“without lawful authority.” NMSA § 30-8-1; State ex rel. Smith v. Riley, 1997-NMCA-063, 12,

123 N.M. 453, 456, 942 P.2d 721, 724 (“Petitioners [who alleged that Respondents made false

police reports about them] have not stated a claim under Section 30-8-1 because they have not

alleged that Respondents did not have lawful authority make their complaints to the sheriff's

department.”); see also Citizens for Alternatives v. Cast Transp., No. CIV 99-321 MCA/ACT,

2004 U.S. Dist. LEXIS 34843, at *87 (D.N.M. Sept. 30, 2004) (noting that “without lawful

authority” is an “[e]ssential element” of a public nuisance claim under § 30-8-1); Albuquerque v.

State ex rel. Vill. of Los Ranchos de Albuquerque, 1991-NMCA-015, 15, 111 N.M. 608, 612, 808




                                                    11
                Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 12 of 15




P.2d 58, 62 (1991) (no distinction between common law public nuisance and a nuisance under

Section 30-8-11 because neither cause of action will exist for an activity authorized by law).

          29.     Sterigenics U.S. is authorized to use and emit ethylene oxide from the Facility in

accordance with the federal Clean Air Act, NESHAP and the Federal EO Sterilization Facility

Standards. Plaintiff would have to establish that those governing federal laws are unlawful or do

not authorize Sterigenics U.S.’s ethylene oxide emissions at the Facility in order to show that the

Facility’s emissions were “without lawful authority” and prevail on its public nuisance claims. See

Bader Farms, Inc. v. Monsanto Co., No. 1:16-cv-299-SNLJ, 2017 U.S. Dist. LEXIS 21925, *9

(E.D. Mo. Feb. 16, 2017) (where a state law claim necessarily turns on the interpretation and

application of a federal regulatory scheme, there is a substantial federal question). Such a federal

law question is therefore necessarily raised and actually disputed in Plaintiff’s public nuisance

claims.

          30.     Also, this federal question is substantial. It is a pure question of law that is

dispositive of the claims: do the federal Clean Air Act, NESHAP and the Federal EO Sterilization

Facility Standards authorize the Facility’s emission of ethylene oxide as alleged in the Complaint?

The question is central to the outcome of Plaintiff’s public nuisance claims.             Gilmore v.

Weatherford, 694 F.3d 1160, 1175 (10th Cir. 2012) (courts look “to whether the federal law issue

is central to the case in conducting the substantiality analysis”). It also will control other cases in

which commercial sterilizers using ethylene oxide for essential FDA-validated medical product

sterilizations in accordance with the Clean Air Act and federal EPA authorizations are allegedly

acting without lawful authority to create a public nuisance.

          31.     Moreover, the federal government has a direct and strong interest in both (1) the

ability of commercial sterilization facilities to continue essential FDA-validated sterilizations of




                                                  12
             Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 13 of 15




critical medical products for adequate national supply in the United States and (2) the authority,

operation and enforcement of the federal emissions authorizations and standards it has enacted

specifically for such operations to exist and continue. Grable, 545 U.S. at 315-16. Clearly, the

resolution of this serious federal question “would benefit from ‘the advantages thought to be

inherent in a federal forum.’” Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1236 (10th Cir.

2006). Indeed, a case should not be dismissed for want of a substantial federal question unless the

federal issue is “(1) wholly insubstantial or obviously frivolous, (2) foreclosed by prior cases which

have settled the issue one way or another, or (3) so patently without merit as to require no

meaningful consideration.” Id. at 1235–36.

       32.     Exercising jurisdiction in this case also will not disturb any congressionally

approved balance of federal and state judicial responsibilities.

       33.     The Court also has supplemental jurisdiction over Plaintiff’s other claims for

negligence, strict liability and alleged violations of New Mexico’s Unfair Practices Act. “In any

civil action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.”      28 USCS § 1367(a).        Here, the Court has supplemental

jurisdiction over Plaintiff’s remaining claims for negligence, strict liability, and alleged violations

of New Mexico’s Unfair Practices Act because it has original jurisdiction over the public nuisance

claims for the reasons explained above, and those remaining claims are based on the same

allegations asserted for Plaintiff’s public nuisance claims.        See also Pet Quarters, Inc. v.

Depository Trust & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009) (“If even one claim in the




                                                  13
            Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 14 of 15




complaint involves a substantial federal question, the entire matter may be removed.”) (citing

Beneficial Nat’l Bank v. Anderson, 593 U.S. 1, 9 (2003)).

       WHEREFORE, by this Notice of Removal, Sterigenics U.S. hereby removes this action

from the Third Judicial District Court for the County of Doña Ana, New Mexico and requests that

this action proceed as properly removed to this Court.

       Respectfully submitted this 28th day of December, 2020.

                                         MODRALL, SPERLING, ROEHL, HARRIS
                                           & SISK, P.A.

                                         By: /s/ Alex Walker
                                            Alex C. Walker (awalker@modrall.com)
                                            Tiffany L. Roach Martin (tlr@modrall.com)
                                            Jeremy K. Harrison (jkh@modrall.com)
                                            Attorneys for Sterigenics U.S., LLC
                                            Post Office Box 2168
                                            500 Fourth Street NW, Suite 1000
                                            Albuquerque, New Mexico 87103-2168
                                            Telephone: 505.848.1800

WE HEREBY CERTIFY that on the
28th day of December, 2020, we filed
the foregoing electronically through
the CM/ECF system and served the
following counsel via electronic mail:

       P. Cholla Khoury
       Jacqueline Ortiz
       Assistant Attorneys General
       P.O. Drawer 1508
       Santa Fe, NM 87504
       505-717-3500
       ckhoury@nmag.gov
       jortiz@nmag.gov

       Marcus J. Rael, Jr.
       ROBLES, RAEL & ANAYA
       500 Marquette Ave NW, Suite 700
       Albuquerque, NM 87102
       505-242-2228
       marcus@roblesrael.com



                                               14
            Case 1:20-cv-01355 Document 1 Filed 12/28/20 Page 15 of 15




MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Alex Walker
   Alex C. Walker

W3933568.DOCX




                                        15
